Harrington, Chancellor.
The ground upon which this case has been put by the complainants is the well-known principle of equitable relief against a forfeiture. Forfeitures are not favored in equity. They are regarded as a rod by which to compel the performance of a contract, but not as of the essence of the contract. A contract is binding in equity as much as at law; but where a court of equity can enforce performance of the contract, it will relieve from penalties for not performing it strictly in the mode or time contemplated, where time is not essential and it can compensate the party relieved against by its interference.
Is the present a case to which this principle applies ? Are the complainants entitled to be relieved from the pay*331ment of this bond, because it is subject to an abatement, and to further time to show that it is so subject ? The fact that the amount of the abatement is not yet ascertained results from the delay in erecting certain buildings directed by the executor to be erected on lands devised by him; also, from delay in ascertaining the amount of the legacies bequeathed to the executors. This delay, in each case, is the default of the complainants. They were bound by the will to erect the buildings, which, for aught that appears, they could have done. They have received and can account for the interest given to them as a legacy.
The complainants seek not so much to be relieved from a forfeiture as to have the contract time extended to enable them to establish a state of facts which will discharge the bond. This would be in plain violation of their contract which makes the time material in this respect. - The nonperformance of the condition^", e. to ascertain the amount of the abatement within the time limited for payment of the bond, (October 20th, 1861,) was to make the bond absolute ; and it has become so through the complainants’ own default.
Under these circumstances I can perceive no ground in equity to relieve the complainants from payment of the bond according to the contract. Let the injunction be dissolved and the bill be dismissed with costs.